Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued February 3, 2022.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1 for at least the reasons argued by Applicant in the response filed on April 29, 2022.

However, Quereshi, Blas, Duran, and Faraday, as disclosed in the office action issued February 3, 2022, do not anticipate or render obvious the combination set forth in the independent claims having the limitations of “receiving a video request that comprises source scene information for generating a plurality of video scenes…and animation instructions…for each video scene from the plurality of video scenes:  identifying a video scene from the source scene information, wherein:  the video scene comprises one or more elements that are interactable by a user; the one or more elements comprise a button, a slider, a switch, and a text field; and while the video scene is playing and when the user interacts with a particular element from among the one or more elements, the video scene is modified based at least in part upon a type of interaction with the particular element, such that the efficiency of providing context to the user is improved; assigning a video scene entry in a video timing map to the identified video scene…,” as recited in amended independent claim 8 (and the corresponding limitations as cited in amended independent claims 1 and 15), when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 

As cited in the non-final rejection mailed on February 3, 2022, Quereshi generally teaches creating and saving a presentation, including animation instructions, as an automatically played sequence of pages in HTML format as a single file, and including a generated animation queue containing an ordering of display for slides and objects within slides, analogous to a plurality of video scenes having source scene information and animation instructions, used to populate and output a timing map (e.g. col. 4 lines 6-13, 46-50, 56-62; col. 5 lines 5-22, 34-38; col. 6 lines 1-7; col. 7 lines 60-65; col. 8 lines 12-19; col. 10 lines 16-21, 31-33, 46-48; col. 11 lines 1-3; col. 15 lines 1-22, 14-33; col. 16 lines 44-65; as cited in the previous office action).  However, Qureshi does not disclose various elements included in the video scene entry, including (among other limitations) a start time, a run time, and HTML code, or animation entries identifying animation identifiers and timestamps, and also does not disclose or teach “wherein:  the video scene comprises one or more elements that are interactable by a user; the one or more elements comprise a button, a slider, a switch, and a text field; and while the video scene is playing and when the user interacts with a particular element from among the one or more elements, the video scene is modified based at least in part upon a type of interaction with the particular element, such that the efficiency of providing context to the user is improved,” as recited in the amended independent claims.  
Blas is generally cited as teaching that a video scene entry is populated with the start time, the run time, and HTML code for video scenes, an populating the video scene entry with animation entries identifying animation entries and timestamps (e.g. paragraphs 0004, 0006, 0036, 0037, 0039, 0042, 0043, 0044, 0047, 0048-0049, 0052, 0053, and 0069; Fig. 4; as cited in the previous office action).  However, Blas does not teach various other limitations found in the independent claims, including determining a runtime duration for a video scene based on associated animation time stamps and updating a run time in a video scene entry based on the determined runtime duration, and also does not disclose or teach “wherein:  the video scene comprises one or more elements that are interactable by a user; the one or more elements comprise a button, a slider, a switch, and a text field; and while the video scene is playing and when the user interacts with a particular element from among the one or more elements, the video scene is modified based at least in part upon a type of interaction with the particular element, such that the efficiency of providing context to the user is improved,” as recited in the amended independent claims.
Duran is generally cited as teaching determining a runtime duration for a video scene based on associated animation time stamps and updating a run time in a video scene entry based on the determined runtime duration (e.g. paragraphs 0001, 0019, 0021, 0022, 0024, 0027, 0033, 0034; Fig. 3; as cited in the previous office action).  However, Duran does not teach various other limitations found in the independent claims including at least that the timestamp identifies a time when the animation is scheduled to play with respect to other animations for the video scene, and seeing subsequent timestamps for animation entries to a value in seconds based on a run time of preceding animations.  Duran also does not teach or disclose “wherein:  the video scene comprises one or more elements that are interactable by a user; the one or more elements comprise a button, a slider, a switch, and a text field; and while the video scene is playing and when the user interacts with a particular element from among the one or more elements, the video scene is modified based at least in part upon a type of interaction with the particular element, such that the efficiency of providing context to the user is improved,” as recited in the amended independent claims. 
Faraday is cited as teaching that the timestamp identifies a time when the animation is scheduled to play with respect to other animations for the video scene, and seeing subsequent timestamps for animation entries to a value in seconds based on a run time of preceding animations (e.g. abstract, paragraphs 0002, 0009, 0010, 0011, 0013, 0016, 0020, 0030, 0060, 0063, 0068, 0069, 0072, 0083, 0089, 0091, 0092; Figs. 3B, 5B-D, 5G, 6C-D; as cited in the previous office action).  However, Faraday also does not teach various other limitations recited in the amended independent claims, including at least “wherein:  the video scene comprises one or more elements that are interactable by a user; the one or more elements comprise a button, a slider, a switch, and a text field; and while the video scene is playing and when the user interacts with a particular element from among the one or more elements, the video scene is modified based at least in part upon a type of interaction with the particular element, such that the efficiency of providing context to the user is improved,” as recited in the amended independent claims.

Therefore, neither Quereshi, Blas, Duran, nor Faraday, nor any of the other cited references, as reasonably combined, teach the specific applied configuration as is claimed in the amended independent claims as discussed above.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179